/’?R. 33me 956 1153 #W/?co ,
awng W”//@ barr ’M ,"M? OLI

575 /,;sz. §z¢@d
/WW ‘ 1 NECEWEDQN
751@@»;:: o#C,zzm/m/, /Zp,@@j/LS MAR 16 3015
605 /5250§ Aw Acosia,@rerk
wm §Mw

@§77@'7@??5 75 7//

651 594 Zfzz?/
,:)H§@~ Tfegb@ #v.;zz/%/&MQ /M@, 674 »D:/e» 0¢%/§5 f/ce/
(zd/12 S.W.3d 819 (TEX.CRIM.APP.ZOOO)). THIS
NEW EVIDENCE WILL PROVE BEYOND A REASONABLE DOUBT THAT APPLICANT'S

SUBSTANTIAL RIGHTS PURSUANT TO FEDERAL RULES OF CRIMINAL PROCEDURE

 

§gggl wERE AFFECTED AND HIS coNsTITUTIoNAL RIGHTS wERE vloLATED.
PURSUING RULES oF APPELLATE PRocEDURE, ggL§_Zg;ggg; sUGGfsTING THAT
THIS HoNoRABLE codRT, oN IT's owN INITATIVE, REVIEw THE coNsTITUTIoNAL
LEGITAMACY oF THE APPLICANT's coNvIcTIoN, As THE APPLICANT cHALLENGés

THE JUDGEMENT OF SENTENCE IN CAUSE N0.26185.

III.

THE APPLICANT CAN ASSURE THAT REVIEWING AND ADJUDICATING THE MERITS OF
THE APPLICANT'S CLAIMS AND ISSUES IN THIS CASE WILL NOT BE A WASTE OF
THIS HONORABLE COURT'S TIME. FULLY RESPECTING AND IN PURSUANT TO THE

RULES OF APPELLATE PROCEDURE, RULE 79.2(d), UNDER ARTICLE 11.07 Sec.

 

é(a)(l)(Z).(E§Qarte MORENO,ZAS S.W.3d é19 (TEX.CRIM.APP.2008)).

 

REQUEST FOR RELIEF

PRAYER

THE APPLICANT PRAYS THAT THIS HONORABLE COURT , ON IT'S OWN INITATIVE,
REVIEW THE APPLICANT'S SUBSEQUENT APPLICATION. THE APPLICANT ASK FOR
MERCY FRGM THIS HONORABLE COURT, ESTABLISHING THE MEANS IN PURSUING
RULES OF APPELLATE PROCEDURE, RULE 79.2(d). AS A LAYMAN OF THE LAW,
AND PrO-Se, THE APPLICANT PERCEIVED HIS SUBSEQUENT APPLICATION BEING
PLACED UNDER THE SAME PROVISIONS AS HIS INITIAL WRIT SINCE IT WAS

PERTAINING TO THE SAME CLAIMS, AND UNFORTUNATELY, THAT WAS NOT THE

CASE. THE APPLICANT'S ONLY REQUEST FOR RELIEF IS THAT THIS HONORABLE
COURT, ON IT'S OWN INITATIVE, REVIEW THE APPLICANT'S SUBSEQUENT
APPLICATION, AS IT WAS FILED PURSUANT TO ARTICLE 11.07 Sec.&(a)(l)(Z),
HOWEVER, THE APPLICANT DID NOT SPECIFY. PRAYERFULLY, THIS HONORABLE
COURT WILL NOT ONLY ACKNOWLEDGE THAT THE APPLICANT RESPECTFULLY FILED
THIS PURSUANT TO RULES OF APPELLATE PROCEDURE, RULE 79.2(d), BUT ON
IT'S OWN INITATIVE, REVIEW THE APPLICANT'S SUBSEQUENT APPLICATION.

THANK YOU FOR YOUR TIME.

EXECUTED oN=/dy;ZRZ{{ H§y¢¥()/f§ _

\

RESPECTFULLY SUBMITTED,

    

so§ TT`PEE'E§`¥728I96

APPLICANT=

HUNTSVILLE UNIT

815 12th sTREET

HUNTSVILLE, TExAs 77348

cERTIFIcATE oF sERvIcE

;,JAsoN T. PEGUES #728196, THE APPLICANT, BEING PRESENTLY coNFINED
IN wALKER coUNTY, TExAs, Do HEREBY AFFIRM THAT 1 HAVE DELIVERED THE
oRIGINAL oF THIS succEsTIoN PURSUANT To RULES oF APPELLATE PRocEDURE,
RULE 79.2(d) To THE PRIsoN MAILRooM oFFIcIALs FoR DELIVERY To THE

FOLLOWING Via U.S. POSTAL SERVICE:

 

 

THE COURT OF CRIMINAL APPEALS CLERK, ABEL ACOSTA
P.O. BOX 12308 CAPITOL STATION,
AUSTIN, TEXAS 78711

INMATE DECLARATION

 

I,JASON T. PEGUES #728196, PRESENTLY INCARCERATED IN WALKER COUNTY,
TEXAS, HEREBY DECLARE UNDER THE PENALTY OF PERJURY THAT THE ABOVE
MENTIONED IN THIS SUGGESTION PURSUANT TO RULES OF APPELLATE PROCEDURE,

RULE 79;2(d) IS TRUE AND CORRECT.

SIGNED oN THIS @§@~day pf jn;&%&i$! . 2015.

JASON T. P'GUES #728196